Table of Contents

EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






ST. JUDE MEDICAL, INC.

2007 EMPLOYEE STOCK PURCHASE PLAN

As Amended Effective August 1, 2012






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

 

Section 1.

Introduction

 

1

Section 2.

Definitions

 

1

Section 3.

Eligibility

 

4

Section 4.

Contribution Periods

 

4

Section 5.

Participation

 

4

Section 6.

Method of Payment of Contributions

 

4

Section 7.

Grant of Option

 

5

Section 8.

Exercise of Option

 

6

Section 9.

Delivery

 

6

Section 10.

Withdrawal; Termination of Employment

 

6

Section 11.

Interest

 

7

Section 12.

Shares

 

7

Section 13.

Administration

 

7

Section 14.

Death of Participant

 

8

Section 15.

Transferability

 

8

Section 16.

Use of Funds

 

8

Section 17.

Reports

 

8

Section 18.

Adjustments Upon Changes in Capitalization; Corporate Transactions

 

8

Section 19.

Amendment or Termination

 

9

Section 20.

Notices

 

10

Section 21.

Conditions Upon Issuance of Shares

 

10

Section 22.

Term of Plan; Effective Date

 

10

Section 23.

Additional Restrictions of Rule 16b-3

 

10

Section 24.

Governing Law

 

11

Section 25.

Severability

 

11

Section 26.

No Rights as an Employee

 

11

Section 27.

International Participants

 

11

Section 28.

Taxes

 

12

Section 29.

Acceptance of Terms

 

12

i

--------------------------------------------------------------------------------



Table of Contents

ST. JUDE MEDICAL, INC.
2007 EMPLOYEE STOCK PURCHASE PLAN
As Amended Effective August 1, 2012

          The following constitute the provisions of the 2007 Employee Stock
Purchase Plan of St. Jude Medical, Inc.

 

 

Section 1.

Introduction.

          (a)          Purpose. The purpose of the Plan is to enable the Company
to obtain and retain the services of employees. In addition, the Plan provides a
convenient, meaningful opportunity for employees to purchase St. Jude Medical,
Inc. stock, thereby increasing participating employees’ personal interest in the
Company’s success. It is the intention of the Company to have a portion of the
Plan qualify as an “Employee Stock Purchase Plan” within the meaning of Section
423 of the Code, and it is intended that such portion of the Plan be treated as
a separate plan which shall comply with Section 423 of the Code in all respects.
Separately, certain provisions of this Plan document, including Section 27 and
any additional provisions or rules adopted by the Committee pursuant thereto,
govern the purchase of St. Jude Medical, Inc. stock other than through the
portion of the Plan governed by Section 423 of the Code. It is intended that
such purchases shall not be subject to the requirements of Section 423 of the
Code.

          (b)          Portion of Plan to Comply with Section 423. The Company
intends to have a portion of the Plan qualify as an “employee stock purchase
plan” within the meaning of Section 423 of the Code; and intends that such
portion of the Plan be treated as a separate plan. Such portion of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner that is consistent with Section 423 of the Code.

          (c)          Portions of Plan Not Complying with Section 423. Section
27 of this Plan, and any additional provisions adopted by the Committee pursuant
thereto, are intended by the Company to allow creation of separate portions of
the Plan providing for the offering of Common Stock other than through the
portion of the Plan governed by Section 423 of the Code, for purchase by
individuals who are either (i) generally not subject to income taxation by the
United States or (ii) are employed by Subsidiaries other than Designated
Subsidiaries.

 

 

Section 2.

Definitions.

          (a)          “Account” means the funds accumulated with respect to a
Participant as a result of deduction from such Participant’s paycheck for the
purpose of purchasing Shares under the Plan. The funds allocated to a
Participant’s Account shall remain the property of the Participant at all times
but may be commingled with the general funds of the Company, except to the
extent such commingling may be prohibited by the laws of any applicable
jurisdiction.

          (b)          “Board” means the Board of Directors of the Company.

          (c)          “Business Day” means any day (other than a Saturday or
Sunday) on which the New York Stock Exchange is permitted to be open for
trading.

          (d)          “Code” means the Internal Revenue Code of 1986, as
amended.

1

--------------------------------------------------------------------------------



Table of Contents

          (e)          “Commencement Date” means the first calendar day of each
Contribution Period of the Plan.

          (f)          “Common Stock” means the Common Stock, par value $.10 per
share, of the Company.

          (g)          “Committee” means the committee described in Section
13(a) of the Plan.

          (h)          “Company” means St. Jude Medical, Inc., a Minnesota
corporation. Effective as of the date any Subsidiary becomes a Designated
Subsidiary, references herein to the “Company” shall be interpreted to include
such Designated Subsidiary, as appropriate.

          (i)          “Compensation” means regular straight time earnings,
commissions and commission-based sales bonuses annualized at the time of
enrollment prior to the Commencement Date, excluding payments, if any, for
overtime, incentive compensation, incentive payments, premiums, bonuses
(including bonuses paid under the Company’s Management Incentive Compensation
Plan) and any other special remuneration.

          (j)          “Continuous Status as an Employee” means the absence of
any interruption or termination of service as an Employee. Continuous Status as
an Employee shall not be considered interrupted in the case of (i) medical
leave; (ii) leave allowed under the Family and Medical Leave Act; (iii) personal
leave; (iv) military leave; (v) jury duty; (vi) any other leave of absence
approved by the Committee; provided that any such leave referred to in (i)
through (vi) does not exceed three months, unless re-employment upon the
expiration of such leave is guaranteed by contract or statute; or (vii)
transfers between locations of the Company or between the Company and its
Subsidiaries. In the case of an approved leave that exceeds 3 months and the
Employee’s right to reemployment is not provided either by contract or by
statute, the Employee is deemed to incur a termination of his or her Continuous
Status as an Employee (for purposes of this Plan) on the first day immediately
following such three-month period.

          (k)          “Contribution Period” means a 1-year period; provided,
however, that the Board shall have the power to change the duration and/or
frequency of Contribution Periods with respect to future purchases without
shareholder approval if such change is announced at least 5 Business Days prior
to the scheduled beginning of the first Contribution Period to be affected;
provided further, however, that no Contribution Period shall exceed 27 months.

          (l)          “Contributions” means all amounts credited to the Account
of a Participant pursuant to the Plan.

          (m)          “Corporate Transaction” means (i) a sale of all or
substantially all of the Company’s assets or (ii) a merger, consolidation or
other capital reorganization of the Company with or into another corporation or
any other transaction or series of related transactions in which the Company’s
shareholders immediately prior thereto own less than 50% of the voting stock of
the Company (or its successor or parent) immediately thereafter.

          (n)          “Designated Subsidiaries” means the Subsidiaries that
have been designated by the Board from time to time in its sole discretion as
eligible to participate in the portion of the Plan subject to Section 423 of the
Code.

          (o)          “Employee” means any person, including an Officer or
director who is also an employee, but excluding any person whose customary
employment is (i) less than 20 hours per week or (ii) for not more than 5 months
in any calendar year.

2

--------------------------------------------------------------------------------



Table of Contents

          (p)          “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

          (q)          “Fair Market Value” means, with respect to the Common
Stock on a given date, the closing price for the Common Stock for such date, or
if such date is not a Business Day, the last reported sale price for the Common
Stock for the last Business Day preceding such date, as quoted on the New York
Stock Exchange or another exchange; provided, however, that if the Common Stock
ceases to be listed for trading on the New York Stock Exchange or another
exchange, “Fair Market Value” of the Common Stock for a given date shall mean
the value determined in good faith by the Board.

          (r)          “New Purchase Date” shall have the meaning set forth in
Section 18(b) hereof.

          (s)          “Officer” means a person who has been designated by the
Board as a reporting officer for purposes of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

          (t)          “Participant” means any Employee who is eligible and has
elected to participate in the Plan accordance with Sections 3 and 5 hereof and
who has not withdrawn from the Plan or whose participation in the Plan is not
otherwise terminated.

          (u)          “Plan” means this 2007 Employee Stock Purchase Plan, as
may be amended from time to time.

          (v)          “Purchase Date” means the last calendar day of each
Contribution Period of the Plan.

          (w)          “Purchase Price” means with respect to a Contribution
Period that price as announced by the Committee prior to the first Business Day
of that Contribution Period, which price may, in the discretion of the
Committee, be a price which is not fixed or determinable as of the first
Business Day of that Contribution Period; provided, however, that in no event
shall the Purchase Price for any Contribution Period be less than the lesser of
85% of the Fair Market Value of a Share on the Commencement Date or on the
Purchase Date, in each case rounded up to the next higher full cent. If the
Commencement Date or the Purchase Date is not a Business Day, then the Purchase
Price for any Contribution Period shall not be less than the lesser of 85% of
the Fair Market Value of a Share on the Business Day immediately preceding the
Commencement Date or the Purchase Date.

          (x)          “Share” means a share of Common Stock, as adjusted in
accordance with Section 18 hereof.

          (y)          “Subsidiary” means a corporation, domestic or foreign, of
which not less than 50% of the total combined voting power of all classes of
stock is held by the Company or any such subsidiary of the Company, whether or
not such corporation now exists or is hereafter organized or acquired by the
Company or another such subsidiary of the Company. “Subsidiary” also means an
unincorporated business entity, such as a limited liability company or
partnership, in which the Company holds directly or indirectly not less than 50%
of the total combined voting power with respect to all classes of equity
ownership of such entity, whether or not such unincorporated business entity now
exists or is hereafter organized or acquired by the Company or another
Subsidiary of the Company, but only if such entity either (i) has duly elected
under applicable treasury regulations to be an association treated as a
corporation for federal income tax purposes, and such election continues in
effect; or (ii) is disregarded as a separate entity for federal income tax
purposes, has not made an election described in clause (i) of this sentence and,
pursuant to applicable treasury regulations, its assets are considered to be
owned by another Subsidiary that is a corporation or is treated as one under
clause (i) of this sentence.

3

--------------------------------------------------------------------------------



Table of Contents


 

 

Section 3.

Eligibility.

          (a)          Any person who is an Employee and has completed 30 days
of continuous employment service for the Company or one or more of its
Designated Subsidiaries shall become eligible to participate in the Plan on the
first day of the month coincident with or following completion of such period of
service, subject to the requirements of Section 5(a) hereof and the limitations
imposed by Section 423(b) of the Code.

          (b)          Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (together with any other person whose
stock would be attributed to such Employee pursuant to Section 424(d) of the
Code) would own capital stock of the Company and/or hold outstanding options to
purchase stock possessing 5% or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary of the Company, or
(ii) if such option would permit his or her rights to purchase stock under all
employee stock purchase plans (described in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate that exceeds $25,000 of the
Fair Market Value of such stock (determined at the time such option is granted),
or that exceeds 2,000 Shares, for each calendar year in which such option is
outstanding at any time.

 

 

Section 4.

Contribution Periods.

          The Plan shall be implemented by a series of consecutive Contribution
Periods. The first Contribution Period shall commence on August 1, 2007 and
shall end on July 31, 2008. The Plan shall continue until terminated in
accordance with Sections 19 and 22 hereof.

 

 

Section 5.

Participation.

          (a)          An eligible Employee may become a Participant by
following the established enrollment procedure as directed by the Committee, or
other entity designated by the Committee, prior to the Commencement Date of the
applicable Contribution Period, unless an earlier or later time for completing
the enrollment procedure is set by the Committee for all eligible Employees with
respect to a given Contribution Period. The eligible Employee shall determine
the amount of the Participant’s Compensation (subject to Section 6(a) hereof) to
be paid as Contributions pursuant to the Plan.

          (b)          Payroll deductions shall commence on the first payroll
paid on or following the Commencement Date and shall end on the last payroll
paid on or prior to the Purchase Date of the Contribution Period, unless sooner
terminated as provided in Section 10 hereof. A Participant who has elected to
participate in a Contribution Period shall automatically participate in the next
Contribution Period until such time as such Participant withdraws from the Plan
or terminates employment as provided in Section 10 hereof.

 

 

Section 6.

Method of Payment of Contributions.

          (a)          Contribution Amounts. A Participant shall elect to have
payroll deductions made on each payroll paid during the Contribution Period in
full dollar amounts not less than $5 and not more than 10% of the Participant’s
rate of Compensation in effect at the time of enrollment (or such other maximum
percentage as the Board may establish from time to time before any Commencement
Date). All payroll deductions made by a Participant shall be credited to his or
her Account under the Plan. A Participant may not make any additional payments
into his or her Account. No assets in a Participant’s Account shall be subject
to the debts, contracts, liabilities, engagements or torts of the Participant.

4

--------------------------------------------------------------------------------



Table of Contents

          (b)          Contribution Changes by a Participant.

                          i.          A Participant may discontinue his or her
participation in the Plan as provided in Section 10 hereof.

                          ii.          Unless otherwise provided by the
Committee, a Participant may decrease the amount of his or her Contributions
once during a Contribution Period by following the established administrative
procedures as directed by the Committee to authorize a decrease in the payroll
deduction amount. The decrease in amount shall be effective as soon as
administratively feasible following the date of receipt by the Company, or other
entity designated by the Committee. However, any decrease in amount must be made
at least 30 days prior to the end of the Contribution Period to ensure such
decrease shall be effective within the current Contribution Period.

                          iii.          Unless otherwise provided by the
Committee, a Participant may not increase the amount of his or her Contributions
during a Contribution Period. A Participant may only increase the amount of his
or her Contributions with respect to a future Contribution Period by following
the established administrative procedures as directed by the Committee to
authorize an increase in the payroll deduction amount. The increase in amount
shall be effective as of the Commencement Date of the next Contribution Period
following the date of receipt by the Company, or other entity designated by the
Committee.

          (c)          Contribution Changes by the Company.

                          i.          Notwithstanding the foregoing, to the
extent necessary to comply with Section 423(b)(8) of the Code and Section 3(b)
hereof, a Participant’s payroll deductions may be adjusted during any
Contribution Period, subject to the discretion of the Committee. Payroll
deductions shall re-commence at the amount provided in such Participant’s most
recently submitted enrollment materials at the beginning of the first
Contribution Period that is scheduled to end in the next succeeding calendar
year, unless terminated by the Participant as provided in Section 10 hereof.

                          ii.          If a Participant goes on an approved paid
leave of absence during a Contribution Period, the Participant’s payroll
deductions shall continue in effect during such leave unless the Participant is
deemed to incur a termination of his or her Continuous Status as an Employee
prior to the Purchase Date of the Contribution Period (i.e., because the leave
exceeds three months and re-employment upon the expiration of such leave is not
guaranteed by contract or statute).

                          iii.          If a Participant goes on an approved
unpaid leave of absence during a Contribution Period, the Participant’s payroll
deductions shall be suspended during such leave. Except as otherwise provided by
the Committee, if such Participant returns from leave (without incurring a
termination of his or her Continuous Status as an Employee), payroll deductions
shall resume at an adjusted amount to account for payroll deductions in arrears,
unless the Participant elects to decrease the amount of his or her Contributions
as set forth in Section 6(b) above).

 

 

Section 7.

Grant of Option.

          On the Commencement Date of each Contribution Period, each eligible
Employee participating in such Contribution Period shall be granted an option to
purchase on the Purchase Date a number of Shares determined by dividing such
Employee’s Contributions accumulated prior to such Purchase Date and retained in
the Participant’s Account as of the Purchase Date by the applicable Purchase
Price, subject to the limitations set forth in Sections 3(b) and 12 hereof.

5

--------------------------------------------------------------------------------



Table of Contents


 

 

Section 8.

Exercise of Option.

          Unless a Participant ceases to be an eligible Employee as provided in
Section 3 or withdraws from the Plan as provided in Section 10 hereof, his or
her option for the purchase of Shares will be exercised automatically on each
Purchase Date of each Contribution Period, and the maximum number of Shares
(rounded down to the nearest whole Share) subject to the option will be
purchased at the applicable Purchase Price with the accumulated Contributions in
his or her Account. Unused Contributions representing the amount of any
fractional Share shall be returned to the Participant. The Shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
Participant on the Purchase Date. During his or her lifetime, a Participant’s
option to purchase Shares hereunder is exercisable only by him or her.

 

 

Section 9.

Delivery.

          As promptly as practicable after each Purchase Date of each
Contribution Period, the number of Shares purchased by each Participant upon
exercise of his or her option shall be delivered in accordance with procedures
established from time to time by the Committee, and a transfer agent for the
Common Stock may be utilized or a brokerage or nominee account may be
established for this purpose. The terms of such transfer agency or brokerage or
nominee account shall be at the sole discretion of the Company, and
participation in the Plan is expressly conditioned on the acceptance of such
terms.

 

 

Section 10.

Withdrawal; Termination of Employment.

          (a)          Voluntary Withdrawal. A Participant may withdraw from the
Plan by following the established administrative procedures as directed by the
Committee, or other entity designated by the Committee. The withdrawal request
will be effective as soon as administratively feasible. However, any withdrawal
request must be made at least 30 days prior to the end of a Contribution Period
to ensure such withdrawal request shall be effective within such Contribution
Period. Once the withdrawal request is effective, all of the Participant’s
Contributions credited to his or her Account will be paid to him or her, his or
her option will be automatically terminated, and no further Contributions for
the purchase of Shares will be made absent re-enrollment. Notwithstanding the
foregoing, an Officer shall not have the right to withdraw Contributions
credited to his or her account under the Plan except in accordance with Section
10(b) hereof. Upon withdrawal from the Plan, a Participant may not re-enroll in
the Plan until the next Contribution Period. In order to re-enroll, a
Participant must follow the provisions set forth under Section 5(a) hereof.

          (b)          Termination of Continuous Status as an Employee.

                          i.          Upon termination of the Participant’s
Continuous Status as an Employee prior to the Purchase Date of a Contribution
Period for any reason, including death or retirement, the Contributions credited
to his or her Account will be returned to him or her or, in the case of his or
her death, to the person or persons entitled thereto under Section 14 hereof,
and his or her option will be automatically terminated. Whether the
Participant’s Continuous Status as an Employee has been terminated shall be
determined by the Committee in its sole discretion. In the event that any
Designated Subsidiary ceases to be a Designated Subsidiary of the Company, the
employees of such Designated Subsidiary shall no longer be Employees for
purposes of Section 3(a) hereof as of the date such Designated Subsidiary ceases
to be a Designated Subsidiary.

                          ii.          Notwithstanding the foregoing, if any
Participant on an approved leave of absence is deemed to incur a termination of
the Participant’s Continuous Status as an Employee (i.e., because the leave
exceeds three months and re-employment upon the expiration of such leave is not
guaranteed by

6

--------------------------------------------------------------------------------



Table of Contents

contract or statute) within three months preceding the Purchase Date of a
Contribution Period, his or her option will not be terminated, and any
Contributions previously credited to the Participant’s Account will remain in
the Account and be applied toward the purchase of Shares.

          (c)          Hardship Withdrawal. If, during a Contribution Period,
the Participant receives a hardship withdrawal under the Company’s tax-qualified
cash or deferral arrangement under Section 401(k) of the Code, the Participant’s
participation in the Plan shall be discontinued. Once the hardship withdrawal
request is effective, all of the Participant’s Contributions credited to his or
her Account will be paid to him or her, his or her option will be automatically
terminated, and no further Contributions for the purchase of Shares will be made
absent re-enrollment. Upon withdrawal from the Plan, a Participant may not
re-enroll in the Plan until the next Contribution Period that begins at least
six months after receipt of the hardship distribution. In order to re-enroll, a
Participant must follow the provisions set forth under Section 5(a) hereof.

          (d)          A Participant’s withdrawal from the Plan shall not have
any effect upon his or her eligibility to participate in any similar plan that
may hereafter be adopted by the Company or any Subsidiary.

 

 

Section 11.

Interest.

          No interest shall accrue on the Contributions or the Account balance
of a Participant in the Plan, unless otherwise determined necessary by the
Committee for the Accounts of Participants in the portion of the Plan that is
not intended to qualify under Section 423 of the Code.

 

 

Section 12.

Shares.

          (a)          The maximum number of Shares originally authorized for
issuance under the Plan was 5,000,000 Shares (subject to adjustment as provided
in Section 18 hereof). Effective for Purchase Dates occuring on or after August
1, 2012, the number of Shares available for issuance under the Plan is increased
by 6,000,000 Shares to a total of 11,000,000 Shares (subject to adjustment as
provided in Section 18 hereof). If on a given Purchase Date, the number of
Shares with respect to which options are to be exercised exceeds the number of
Shares available for sale under the Plan on such Purchase Date, the Committee
shall make a pro rata allocation of the Shares available for purchase on such
Purchase Date among all Participants, and the balances in the Accounts shall be
refunded to the respective Participants.

          (b)          The Participant shall have no interest or voting right in
Shares covered by his or her option until such option has been exercised.

 

 

Section 13.

Administration.

          (a)          The Committee. The Plan shall be administered by a
committee (the “Committee”) established by the Board. The members of the
Committee need not be directors of the Company and shall be appointed by and
serve at the pleasure of the Board.

          (b)          Powers of Committee. The Committee shall supervise and
administer the Plan and shall have full power to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan. Decisions of the Committee will be final and binding on all parties who
have an interest in the Plan. The Committee may

7

--------------------------------------------------------------------------------



Table of Contents

delegate ministerial duties to such of the Company’s employees, outside entities
and outside professionals as the Committee so determines.

          (c)         Power and Authority of the Board. Notwithstanding anything
to the contrary contained herein, the Board may, at any time and from time to
time, without any further action of the Committee, exercise the powers and
duties of the Committee under the Plan.

 

 

Section 14.

Death of Participant.

          In the event of the death of a Participant, the Company shall deliver
any Shares and cash in the Participant’s Account to a beneficiary previously
designated by the Participant or, if there is no surviving beneficiary duly
designated, to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such Shares and/or
cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

 

Section 15.

Transferability.

          Neither Contributions credited to a Participant’s Account nor any
rights with regard to the exercise of an option or to receive Shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 10 hereof.

 

 

Section 16.

Use of Funds.

          All Contributions received or held by the Company under the Plan may
be used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such Contributions. The Plan is unfunded and shall not
create nor be construed to create a trust or separate fund of any kind or a
fiduciary relationship among the Company, the Board, the Committee and the
Participant. To the extent a Participant acquires a right to receive payment
from the Company pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

 

Section 17.

Reports.

          Accounts will be maintained for each Participant in the Plan. Account
statements will be made available to participating Employees by the Company and
will set forth the amounts of Contributions, the Purchase Price per Share, the
number of Shares purchased and the remaining cash balance, if any.

 

 

Section 18.

Adjustments Upon Changes in Capitalization; Corporate Transactions.

          (a)          Adjustment The number of Shares set forth in Section 12
hereof, the price per Share covered by each option under the Plan that has not
yet been exercised and the maximum number of Shares that may be purchased by a
Participant in a calendar year pursuant to Section 3(b) hereof, shall be
proportionately adjusted for any increase or decrease in the number of
outstanding Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock (including any
such change in the number of Shares effected in connection with a change in
domicile of the Company). Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall

8

--------------------------------------------------------------------------------



Table of Contents

affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares issuable hereunder or subject to an option hereunder.

          (b)          Corporate Transactions. In the event of a dissolution or
liquidation of the Company, any Contribution Period then in progress will
terminate immediately prior to the consummation of such action, unless otherwise
provided by the Board in its sole discretion, and in such event, all outstanding
options shall automatically terminate and the balance in the Accounts shall be
refunded to the respective Participants. In the event of a Corporate
Transaction, each option outstanding under the Plan shall be assumed or an
equivalent option shall be substituted by the successor corporation or a parent
or subsidiary of such successor corporation. In the event that the successor
corporation refuses to assume or substitute for outstanding options, the
Contribution Period then in progress shall be shortened and a new Purchase Date
shall be set (the “New Purchase Date”), as of which date the Contribution Period
then in progress will terminate. The New Purchase Date shall be on or before the
date of consummation of the Corporate Transaction and the Board shall notify
each Participant in writing, at least 10 days prior to the New Purchase Date,
that the Purchase Date for his or her option has been changed to the New
Purchase Date and that his or her option will be exercised automatically on the
New Purchase Date, unless prior to such date he or she has withdrawn from the
Plan as provided in Section 10 hereof. For purposes of this Section 18, an
option granted under the Plan shall be deemed to be assumed, without limitation,
if, at the time of issuance of the stock or other consideration upon a Corporate
Transaction, each holder of an option under the Plan would be entitled to
receive upon exercise of the option the same number and kind of shares of stock
or the same amount of property, cash or securities as such holder would have
been entitled to receive upon the occurrence of the Corporate Transaction if the
holder had been, immediately prior to the Corporate Transaction, the holder of
the number of Shares covered by the option at such time (after giving effect to
any adjustments in the number of Shares covered by the option as provided for in
this Section 18); provided however that if the consideration received in the
transaction is not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in fair market value, as determined by the
Committee, to the per Share consideration received by holders of Common Stock in
the Corporate Transaction.

          The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the number of Shares set forth in
Section 12 hereof, as well as the price per Share covered by each outstanding
option, in the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of its
outstanding Common Stock, and in the event the Company is consolidated with or
merged into any other corporation.

 

 

Section 19.

Amendment or Termination.

          (a)          The Board may at any time and for any reason terminate or
amend the Plan. Except as provided in Section 18 hereof, no such termination of
the Plan may affect options previously granted, provided that the Plan or the
Contribution Period may be terminated by the Board on a Purchase Date or by the
Board’s setting a new Purchase Date with respect to a Contribution Period then
in progress if the Board determines that termination of the Plan and/or the
Contribution Period is in the best interests of the Company and the shareholders
or if continuation of the Plan and/or the Contribution Period would cause the
Company to incur adverse accounting charges as a result of a change after the
effective date of the Plan in the generally accepted accounting principles
applicable to the Plan. Except as provided in Section 18 hereof and in this
Section 19, no amendment to the Plan shall make any change in any option
previously granted that adversely affects the rights of any Participant. In
addition, to the extent necessary to comply with Rule 16b‑3 under the Exchange
Act or Section 423 of the Code (or, in either

9

--------------------------------------------------------------------------------



Table of Contents

case, any successor rule or provision or any applicable law or regulation) or
the requirements of any stock exchange upon which the Shares may then be listed,
the Company shall obtain shareholder approval in such a manner and to such a
degree as so required.

          (b)          Without shareholder approval and without regard to
whether any Participant rights may be considered to have been adversely
affected, the Board shall be entitled to change the Contribution Periods and/or
the Purchase Price as permitted under the Plan, limit the frequency and/or
number of changes in the amount deducted during a Contribution Period, establish
the exchange ratio applicable to amounts deducted in a currency other than U.S.
dollars, permit payroll deductions in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed payroll deduction elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Shares for each
Participant properly correspond with amounts deducted from the Participant’s
Compensation, and establish such other limitations or procedures as the Board
determines in its sole discretion to be advisable and consistent with the Plan.

 

 

Section 20.

Notices.

          All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

 

Section 21.

Conditions Upon Issuance of Shares.

          Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such Shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, applicable state
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

          As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

 

 

Section 22.

Term of Plan; Effective Date.

          The Plan shall become effective upon approval by the Company’s
shareholders. It shall continue in effect until all of the Shares set forth in
Section 12 hereof are exhausted or such earlier time as the Plan is terminated
pursuant to Section 19 hereof.

 

 

Section 23.

Additional Restrictions of Rule 16b-3.

          The terms and conditions of options granted hereunder to, and the
purchase of Shares by, Officers shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall be
deemed to contain, and the Shares issued upon exercise thereof shall be subject
to, such additional conditions and restrictions as may be required by Rule 16b-3
to qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

10

--------------------------------------------------------------------------------



Table of Contents


 

 

Section 24.

Governing Law.

          The internal law, and not the law of conflicts, of the State of
Minnesota, shall govern all questions concerning the validity, construction and
effect of the Plan, and any rules and regulations relating to the Plan.

 

 

Section 25.

Severability.

          If any provision of the Plan is or becomes invalid, illegal, or
unenforceable in any jurisdiction or would disqualify the Plan under any law,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without materially
altering the intent of the Plan, such provision shall be stricken as to such
jurisdiction, and the remainder of the Plan shall remain in full force and
effect.

 

 

Section 26.

No Rights as an Employee.

          This Plan shall not form part of any contract of employment between
the Company or any of the Designated Subsidiaries or Subsidiaries not
constituting Designated Subsidiaries nor shall this Plan amend, abrogate or
affect any existing employment contract between the Company or any Designated
Subsidiary or any Subsidiary not being a Designated Subsidiary and their
respective employees. Nothing in the Plan shall be construed to give any person
(including an Employee or Participant) the right to remain in the employ of the
Company or a Subsidiary or to affect the right of the Company or a Subsidiary to
terminate the employment of any person (including the Employee or Participant)
at any time with or without cause. Nothing in this Plan shall confer on any
person any legal or equitable right against the Company or any Subsidiary, or
give rise to any cause of action at law or in equity against the Company or any
Subsidiary. Neither the Shares purchased hereunder nor any other benefits
conferred hereby, including the right to purchase Common Stock at a discount,
shall form any part of the wages or salary of any eligible Employee for purposes
of severance pay or termination indemnities, irrespective of the reason for
termination of employment. Under no circumstances shall any person ceasing to be
an Employee be entitled to any compensation for any loss of any right or benefit
under this Plan which such Employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.

 

 

Section 27.

International Participants.

          The Committee shall have the power and authority to allow any of the
Company’s Subsidiaries other than Designated Subsidiaries to adopt and join in
the portion of this Plan that is not intended to comply with Section 423 of the
Code and to allow employees of such Subsidiaries who work or reside outside of
the United States an opportunity to acquire Shares in accordance with such
special terms and conditions as the Committee may establish from time to time,
which terms and conditions may modify the terms and conditions of the Plan set
forth elsewhere in this Plan. Without limiting the authority of the Committee,
the special terms and conditions which may be established with respect to any
foreign country, and which need not be the same for all foreign countries,
include but are not limited to the right to participate, procedures for
elections to participate, the payment of any interest with respect to amounts
received from or credited to accounts held for the benefit of participants, the
purchase price of any Shares to be acquired, the length of any Contribution
Period, the maximum amount of contributions, credits or Shares which may be
acquired by any participating employees, and a participating employee’s rights
in the event of his or her death, disability, withdrawal from participation in
the purchase of Shares

11

--------------------------------------------------------------------------------



Table of Contents


hereunder, or termination of employment. Any purchases made pursuant to the
provisions of this Section 27 shall not be subject to the requirements of
Section 423 of the Code.

 

 

Section 28.

Taxes.

          Participants are responsible for the payment of all income taxes,
employment, social insurance, welfare and other taxes under applicable law
relating to any amounts deemed under the laws of the country of their residency
or of the organization of the Subsidiary employing such Participant to
constitute income arising out of the Plan, the purchase and sale of Shares
pursuant to the Plan and the distribution of Shares or cash to the Participant
in accordance with this Plan. Each Participant hereby authorizes the relevant
Subsidiary to make appropriate withholding deductions from each Participant’s
compensation, which shall be in addition to any payroll deductions made pursuant
to Section 6, and to pay such amounts to the appropriate tax authorities in the
relevant country or countries in order to satisfy any of the above tax
liabilities of the Participant under applicable law.

 

 

Section 29.

Acceptance of Terms.

          By participating in the Plan, each Participant shall be deemed to have
accepted all the conditions of the Plan and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

Adopted by the Board on February 23, 2007 and approved by Shareholders on
May 16, 2007.

Amended by the Board on February 24, 2012 and approved by Shareholders on May 3,
2012, but effective for Contribution Periods and Purchase Dates beginning on and
after August 1, 2012.

12

--------------------------------------------------------------------------------